HENRIOD, Justice
(concurring).
I concur in the result, but not in the distinction made between this case and Fretz v. Anderson in treating the presumption of negligence where one is shown to have been on the wrong side of the road. In the Fretz case the only reason assigned for not allowing the indulgence of the presumption was that the deceased could not return from the tomb to rebut it. By the same token, the inference likewise could not be rebutted, and there seems to he no reason in logic to eliminate the presumption because of death, but not the inference, since the presumption arose from exactly the same physical evidence as did the inference. To exclude the former and allow the inference to operate simply is playing on words when the reason for exclusion of the one applies equally to the other. •
In my opinion the statement in the Fretz case relating to the presumption of negligence where one is shown to have been on the wrong side of the highway, being inoperable if that person cannot testify against such presumption because of death, should be rejected by this court. No authority was cited for such a statement. There appears to be no such authority. The statement was a gratuity unnecessary to decide the case. We should not dignify it by fine distinction or explanation but should announce without equivocation that it was made in error and that we. do ■■not subscribe to such a statement or doctrine.